Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s claims 1-16 are allowable, since claims 1-16 are not objected to nor are rejected under 35 U.S.C. §§101, 102, 103, or 112. Specifically, claims 1-16 are novel and non-obvious, since the closest prior art references of Schreiner US 2017/0290392; Hastings US 20170006970; Hannon US Pat. 9,427,045 (see fig. 5) ; and Herndon US Pat. 6,872,079 do not teach the feature limitations of “wherein the female member and the male member each include two cut-outs that together form two openings that extend through the shoe tying device when the female member and the male member are engaged;” and “wherein the male member includes at least two pillars projecting orthogonally away from a male member top face.” Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-16 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715